ELECTRONIC RECORD




COA #      05-13-00546-CR                        OFFENSE:        22.02


           Edgar Alberto Romo v. The State
STYLE:     ofTexas                               COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    199th Judicial District Court


DATE: 04/17/2015                  Publish: NO    TC CASE #:      199-82866-2012




                        IN THE COURT OF CRIMINAL APPEALS



          Edgar Alberto Romo v. The State of
STYLE:   Texas                                        CCA#:

         ^FBLLANT^S                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                            PC:_

JUDGE:       ZJ±   L^t4^.                             PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD